Order entered August 27, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01222-CR

                            ANGEL ESPINO PALOMO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F12-63321-H

                                            ORDER
       The Court DENIES appellant’s August 25, 2014 pro se motion for appointment of new

counsel.

       The Court GRANTS appellant an extension of time to file his pro se response to the

Anders brief filed by counsel. The pro se response is due by OCTOBER 6, 2014. If the pro se

response is not filed by that date, the appeal will be submitted on the Anders brief alone.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Angel Espino

Palomo, TDCJ No. 1892894, Ferguson Unit, 12120 Savage Dr., Midway, Texas 75852.

                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE